Case 1:20-cv-10258-PGG Document 1-1 Filed 12/04/20 Page 1 of 8




 EXHIBIT A
FILED: NEW YORK COUNTY CLERK 10/01/2020 04:56 PM                                                                                                                                         INDEX NO. 158115/2020
NYSCEF DOC. NO. 1 Case 1:20-cv-10258-PGG Document 1-1 Filed 12/04/20 Page 2 of 8NYSCEF: 10/01/2020
                                                                     RECEIVED




                      SUPREME                          COURT              OF THE              STATE           OF      NEW YORK                                      Index        No.:
                      COUNTY                      OF       NEW YORK                                                                                                 Date        Purchased
                      ------                                                               -----------------------------------X                                     SUMMONS
                      TAHIR                 L.    TOOMBS
                                                                                                                                                                    Plaintiff           designates               New            York

                                                                                            Plaintiff(s),                                                           County             as the       place         of trial.


                                                        -against-                                                                                                   The        basis      of venue               is:
                                                                                                                                                                   residence              of Plaintiff
                      AMERICAN                            RED           CROSS              AND       BENJAMIN                     USECHE
                                                                                                                                                                   Plaintiff            resides          at:
                                                                                            Defendant(s).                                                           527        West      47th           Street
                                                               -------------------------                                                               X           Apt         #5J
                                                                                                                                                                   New          York,       NY           10036

                                                                                                                                                                    County             of New            York



               To      the       above             named                Defendants:


                                 You             are      herchy            summañed                 to     answer         the     complaint              in this      action,          and        to    serve          a copy
                of your          answer,                 or,     if the      complaint             is not      served            with     this     summons                to    serve       a notice              of
                appearance                   on the            Plaintiffs             attorneys           within      twenty            days      after     the      service           of this          summons,
               exclusive                of the           day       of    service,          where          service      is made            by     delivery           upon        you      perscñally                    within
               the      state,         or,       within          30      days      after      completion              of    service          where         service          is made           in    any         other
               maññêr.                 In    case         of     your       failure        to appear           or answer,               judgment            will      be taken            against           you         by
               default           for        the     relief         demanded                in the      complaint.


               Dated:            New             York,          NY
                                 October                 1, 2020




                                                                                                                     Seth         Milbauer
                                                                                                                     GREENSTEIN                        & MILBAUER,                          LLP

                                                                                                                     Attorney             for     Plaintiff(s)
                                                                                                                     Tahir         L.     Toombs
                                                                                                                     1825          Park      Avenue
                                                                                                                     9th     Floor
                                                                                                                     New          York,          NY    10035

                                                                                                                     (212)         685-8500
                                                                                                                     Our         File     No.     18655
               TO:


               American                 Red            Cross
                150     Amsterdam                        Avenue
               New         York,             NY


               Benjamin                 Useche

                120      6th      Street
               Ridgefield                   Park,         NJ       07660




                                                                                                      1 of 7
      FILED: NEW YORK COUNTY CLERK 10/01/2020 04:56 PM                             INDEX NO. 158115/2020
      NYSCEF DOC. NO. 1 Case 1:20-cv-10258-PGG Document 1-1 Filed 12/04/20 Page 3 of 8NYSCEF: 10/01/2020
                                                                           RECEIVED




r..




                                                    2 of 7
FILED: NEW YORK COUNTY CLERK 10/01/2020 04:56 PM                                                                                                                        INDEX NO. 158115/2020
NYSCEF DOC. NO. 1 Case 1:20-cv-10258-PGG Document 1-1 Filed 12/04/20 Page 4 of 8NYSCEF: 10/01/2020
                                                                     RECEIVED




                   SUPREME                  COURT                 OF THE          STATE             OF    NEW YORK                                Index          No.:
                   COUNTY                 OF       NEW YORK                                                                                       Date          Purchased:
                   ---------------------------                                                                                            X
                   TAHIR           L.     TOOMBS                                                                                                  VERIFIED
                                                                                                                                                  COMPLAIN_T
                                                                                 Plaintiff(s),


                                                 -against-



                   AMERICAN                       RED           CROSS          AND        BENJAMIN                  USECHE


                                                                                 Defendant(s).
                                                                                                                                          X



                            Plaintiff,            by      his     attorneys,           GREENSTEIN                    & MILBAUER,                      LLP,       complaiñiñg                   of     the



                Defendants,              respectfully               allege,      upon       information              and      belief:


                                     1.     That          at all     times      herein       mentioned,              Plaintiff          was,    and     still    is,     a resident             of the



                                             County             of New         York,       State      of New          York.


                                    2.      At      all    times       herein          mentioned,           Defendant               American          Red       Cross          was,    and           still   is a


                                            resident              of the,      State     of New          York.


                                    3.      At      all    times       herein          mentioned,           Defendant               Benjamin          Useche            was,     and         still     is a


                                            resident              of the,      State     of New          Jersey.


                                    4.      At      all    times       herein          mentioned,           and      on    September            25,     2020,          Defendant               American


                                            Red           Cross      owned        a motor           vehicle         bearing          license    plate        number            FZV9084


                                            registered              in the      State      of New         York.


                                    5.      At      all    times       herein          mentioned,           and      on    September            25,     2020,          Defendant               Benjamin


                                            Useche              operated         the     aforesaid          motor         vehicle.


                                    6.      At      all    times       herein          mentioned,           and      on    September            25,     2020,          Defendant               Benjamin



                                            Useche              operated         the     aforesaid          motor         vehicle        with   the     permission               of    its      owner,


                                            Defendant                American             Red      Cross.




                                                                                           3 of 7
FILED: NEW YORK COUNTY CLERK 10/01/2020 04:56 PM                                                                                                                INDEX NO. 158115/2020
NYSCEF DOC. NO. 1 Case 1:20-cv-10258-PGG Document 1-1 Filed 12/04/20 Page 5 of 8NYSCEF: 10/01/2020
                                                                     RECEIVED




                         7.    At     all     times     herein         mentioned,                and     on     September               25,     2020,         Defendant         Benjamin



                               Useche            operated        the       aforesaid             motor        vehicle          with     the      knowledge             of its       owner,


                               Defendant              American             Red          Cross.


                         8.    At     all     times     herein         mentioned,                and     on     September               25,     2020,         Defendant         Benjamin


                               Useche            operated        the       aforesaid             motor        vehicle          with      the     consent         of   its   owner,


                               Defendant              American             Red          Cross.


                         9.    At     all     times     herein       mentioned,                  and     on     September               25,     2020,         Defendant         Benjamin



                               Useche            operated        said          motor         vehicle        bearing           license         plate         number     FZV9084


                               registered             in the     State          of New           York       within       the     scope          of    its    employmeñt              with


                               Defendant              American             Red          Cross.


                         10.   At     all     times     herein       mentioned,                  and     on     September               25,     2020,         Defendant         American


                               Red          Cross     maintained                the     aforesaid           motor        vehicle.


                         11.   At     all     times     herein       mentioned,                  and     on     September               25,     2020,         Defendant         Benjamin



                               Useche            maintained              said        motor       vehicle.


                         12.   At     all     times     herein       mentioned,                  and     on     September               25,     2020,         Defendant         American


                               Red          Cross     managed             the        aforesaid          motor        vehicle.


                         13.   At     all     times     herein       mentioned,                  and     on     September               25,     2020,         Defendant         Benjamin


                               Useche            managed           the     aforesaid             motor        vehicle.


                         14.   At     all     times     herein       mentioned,                  and     on     September               25,     2020,         Defendant         American


                               Red          Cross     controlled               the    aforesaid          motor        vehicle.


                         15.   At     all    times      herein       mentioned,                  and     on     September               25,     2020,         Defendant         Benjamin


                               Useche            controlled         the         aforesaid          motor        vehicle.


                         16.   That         on   September               25,     2020,        West       48th        Street      &      8th     Avenue,          New        York,       NY


                               were         public      thoroughfares.




                                                                               4 of 7
FILED: NEW YORK COUNTY CLERK 10/01/2020 04:56 PM                                                                                                                            INDEX NO. 158115/2020
NYSCEF DOC. NO. 1 Case 1:20-cv-10258-PGG Document 1-1 Filed 12/04/20 Page 6 of 8NYSCEF: 10/01/2020
                                                                     RECEIVED




                         17.   That        on      September                25,        2020,         Defendant                 Benjamin               Useche           operated            and


                               controlled                  said    motor             vehicle         bearing             license         plate        number            FZV9084               registered             in


                               the    State           of     New          York          at or about              the      above-mentioned                        location.


                         18.   That        on      September                25,        2020,         Plaintiff           Tahir        L.      Toombs            was         a lawful          pedestrian             at


                               the    above-mentioned                             location.


                         19.   That        on      September                25,        2020         at the       aforementioned                       location,             the    motor          vehicle


                               owned             by     American                 Red        Cross          and      operated             by    Defendant                Benjamin              Useche


                               came         into        contact           with        the      Plaintiff          Tahir          L.   Toombs                at the       above-mentioned


                               location.


                         20.   That        on      September                25,        2020         at the       aforemeñtioned                       location,             Defendant              Benjamin


                               Useche            observed               plaintiff            prior        to contact.


                         21.   That        as a result             of the            aforesaid             contact,         Plaintiff,              Tahir       L.    Toombs            was        injured.


                         22.   That        the        aforesaid           occurrence                 was         caused          wholly             and      solely         by    reason         of the


                               negligence                  of the       Defendants                   without             any     fault        or negligence                  on the        part      of the


                               Plaintiff              contributing                thereto.


                         23.   That        Defendants                   were         negligent,             careless            and        reckless            in the       ownership,


                               operation,               management,                      maintenance,                    supervision,                 use      and      control        of the


                               aforesaid               vehicle          and       the       Defendants                 were        otherwise                negligent,             careless         and


                               reckless            under          the     circumstances                      then        and     there         prevailing.


                         24.   That        by     reason           of     the     foregoing,                Plaintiff,           Tahir         L.     Toombs             sustained            severe          and


                               peññañeñt                   personal             injuries;           and     Plaintiff,             Tahir         L.   Toombs             was        otherwise


                               damaged.


                         25.   That        Plaintiff,             Tahir         L.     Toombs              sustained             serious            injuries          as defined            by     §5102        of


                               the    Insurance                   Law      of the           State      of New             York.


                         26.   That        Plaintiff,             Tahir         L.     Toombs              sustained             serious            injuries          and        economic           loss



                                                                                     5 of 7
FILED: NEW YORK COUNTY CLERK 10/01/2020 04:56 PM                                                                                                                                       INDEX NO. 158115/2020
NYSCEF DOC. NO. 1 Case 1:20-cv-10258-PGG Document 1-1 Filed 12/04/20 Page 7 of 8NYSCEF: 10/01/2020
                                                                     RECEIVED




                                       greater            than   basic             economic                loss     as defined              by        §5104       of the           Insurance             Law       of the


                                       State       of New             York.


                               27.     That        Plaintiff,              Tahir         L.    Toombs              is not        seeking          to recover                any         damages           for     which


                                      Plaintiff            has    been             reimbursed                by     no-fault            insurance             and/or             for     which         no-fault


                                       insurance              is obligated                    to reimburse                Plaintiff.             Plaintiff            is seeking             to recover            only


                                      those         damages                not       recoverable                  through          no-fault            insurance                 under      the    facts        and


                                       circumstances                       in this        action.


                               28.    That         this      action          falls       within           one      or more             of the         exceptions                 set forth        in    CPLR          1602,



                                       including              1602(6)              and        (7).


                               29.     That        by      reason           of     the    foregoing,                Plaintiff,          Tahir          L.    Toombs               has      been        damaged             in


                                       a sum         which          exceeds               the        jurisdictional               limits         of    all    lower         courts         which          would


                                      otherwise               have          jurisdiction.



                                      WHEREFORE,                                 Plaintiff             demands            judgment               against          the       Defendants                 herein         on    all


                               causes         of    action,           in     a sum            exceeding             the     jurisdictional                   limits         of    all    lower         courts       which


                               would          otherwise               have         jurisdiction,                  together         with        the      costs         and        disbursements                  of this


                               cause        of     action.


                Dated:   New       York,         NY
                         October           1, 2020




                                                                                                             Seth       Milbauer
                                                                                                             GREENSTEIN                          & MILBAUER,                             LLP

                                                                                                             Attorney             for      Plaintiff(s)
                                                                                                             Tahir        L.      Toombs
                                                                                                             1825         Park         Avenue
                                                                                                             9th      Floor
                                                                                                             New          York,         NY       10035

                                                                                                             (212)         685-8500
                                                                                                             Our       File       No.       18655




                                                                                              6 of 7
FILED: NEW YORK COUNTY CLERK 10/01/2020 04:56 PM                                                                                                                                  INDEX NO. 158115/2020
NYSCEF DOC. NO. 1 Case 1:20-cv-10258-PGG Document 1-1 Filed 12/04/20 Page 8 of 8NYSCEF: 10/01/2020
                                                                     RECEIVED




                                                                     ATTORNEY'S                       VERIFICATION


                       SETH           MILBAUER,                    an attorney          duly     admitted              to practice          before         the      Courts        of the        State


          of New          York,       affirms          the    following          to be true          under     the       penalties          of perjury:             I am an attorney                    at


          GREENSTEIN                       &       MILBAUER,                   LLP,     attorneys            of record          for      Plaintiff(s),Tahir                  L.   Toombs.               I


          have      read     the     annexed            COMPLAINT                     and      know      the    contents           thereof,          and      the     same        are    true     to



          my knowledge,                  except         those       matters       therein       which        are       stated     to be alleged               upon       information               and



          belief,     and     as to those              matters       I believe        them       to be true.             My      belief,       as to those            matters           therein


          not    stated      upon       knowledge,                 is based      upon       facts,     records,          and      other       pertinent          information


          contained          in my        files.


                      This         verification              is made      by    me because              Plaintiff(s)            is/are      not    presently           in the       county


          wherein          I maintain             my    offices.


          DATED:                       10/1/20
                                       New         York,       NY




                                                                                                7 of 7
